Per Curiam:

The precept and petition were properly served upon respondent Georgiana D. Hill, the wife of the deceased tenant and the occupant of the premises (Howard v. Ellis, 4 Sandf. 369; Michenfelder v. Gunther, 66 How. Prac. 464; Matter of Kinum, 197 App. Div. 839). Section 232-a of the Beal Property Law requires that the thirty-day notice to quit be served on the tenant, and that having been done, the intervening death of the tenant did not invalidate the service as to require that a new notice be served on the occupant. The three-month period of time set forth in subdivision 7 of section 1410 of the Civil Practice Act is not a limitation inuring to the benefit of the widow of the tenant in holdover proceedings.
The final order should be reversed, with $10 costs, and traverse overruled, with leave to respondents to file their answer within three days after service of order entered hereon upon payment of said costs.
Hammer and Hofstadter, JJ., concur. Hecht, J., concurs in result.
Pinal order reversed, etc.